DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 4/28/22.  Claims 7-9, 14-20 have been cancelled.  Claims 1-6, 10-13 pending.  Claims 1-2, 6, 12 have been amended.  Claims 1-6, 10-13 are examined herein.  
Applicant’s amendments have rendered the 112 and 102 rejections moot, therefore hereby withdrawn.  The following 103 rejection will now apply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 8-12, 15-19 of copending Application No. 15/549,722; over claims 1-3, 6-20 of copending Application No. 15/998,570; over claims 14-16, 19-20 of copending Application No. 16/188,905; over claims 1-6, 9-12, 16 of copending Application No. 16/423,987; over claims 8-17 of copending Application No. 16/846,762; over claims 15-37 of copending Application No. 16/887,946; and over claims 1-4, 6-13 of copending Application No. 17/074,505.
Although the conflicting claims are not identical, they are not patentably distinct from each other because each referenced claims recite a method of administering eicosapentaenoic acid or derivatives thereof in the claimed amounts, without administering DHA for various reasons.  This reads on the instant claims in many ways.  First of all, since the instant claims recite a method of preventing sdLDL oxidation in a subject, the patient population is deemed to be everyone because everyone is in need of prevention of sdLDL oxidation.  Therefore, administration of eicosapentaenoic acid for any reason would meet this limitation.  Secondly, the limitation of reducing or preventing sdLDL oxidation is a mechanism of action that will necessarily occur in the body when administered eicosapentaenoic acid.  Since each of the referenced claims recite administration of eicosapentaenoic acid, this limitation is met.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-6, 10-12 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 4-12, 14-20 of copending Application No. 16/243,253.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of reducing or preventing sdLDL oxidation in a subject by administering eicosapentaenoic acid or derivatives thereof in the claimed amounts, without administering DHA.  The claims recite administering to a subject that is on statin therapy.

Claims 1-6, 10-13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,172,818 and over claims 1-13 of U.S. Patent 10,842,765.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of reducing or preventing sdLDL oxidation in a subject by administering eicosapentaenoic acid or derivatives thereof in the claimed amounts, without administering DHA.  The claims recite administering to a diabetic subject that is on statin therapy.

Claims 1-6, 10-13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,406,130.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced claims recite a method of administering eicosapentaenoic acid or derivatives thereof in the claimed amounts, without administering DHA for various reasons.  This reads on the instant claims in many ways.  First of all, since the instant claims recite a method of preventing sdLDL oxidation in a subject, the patient population is deemed to be everyone because everyone is in need of prevention of sdLDL oxidation.  Therefore, administration of eicosapentaenoic acid for any reason would meet this limitation.  Secondly, the limitation of reducing or preventing sdLDL oxidation is a mechanism of action that will necessarily occur in the body when administered eicosapentaenoic acid.  Since the referenced claims recite administration of eicosapentaenoic acid, this limitation is met.

Response to Arguments
Examiner acknowledges Applicant’s request that the double patenting rejection(s) be held in abeyance until allowable subject matter is identified.        

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-6, 10-13 are rejected under 35 U.S.C. 103(a) as being obvious over Mason (US Patent Application 2014/0249225 A1, of record).
The instant claims are directed to a method of reducing or preventing sdLDL oxidation in a subject in need thereof by administering a pharmaceutical composition comprising a non-equimolar combination of eicosapentaenoic acid and atorvastatin o-hydroxy metabolite (ATM).  
Mason teaches a method of reducing or preventing oxidative modification of membrane polyunsaturated fatty acids in a subject by administering eicosapentaenoic acid (EPA) or a derivative thereof (paragraph 0004).  In particular, Figure 10 shows the dose-dependent antioxidant effects of EPA in human sdLDL compared to non-fractionated LDL (paragraphs 0015-0016).  Example 6 also shows the antioxidant effects of EPA on small dense LDL (paragraphs 0276-0281).  Mason also teach that the subjects are diabetic (paragraph 0120) and/or on atorvastatin treatment (paragraphs 0011, 0198) because the antioxidant effects of EPA are enhanced in combination with o-hydroxy atorvastatin (paragraphs 0011, 0271).  Hyperglycemia is defined as glucose levels of 200 mg/dL (paragraph 0260).  In another embodiment, the subject being treated has a baseline triglyceride level of at least 300, 400, 500, 600, 700 mg/dL (paragraph 0024).  The step of measuring oxidative modification of membrane polyunsaturated fatty acids in the subject before and after administering the active agents are taught.  The method of determining a reduction of oxidative modification of membrane polyunsaturated fatty acids is also taught (paragraph 0022).  Mason also teaches a step of measuring the subject’s baseline lipid profile prior to initiating therapy (paragraph 0029).  Additional measurements for comparison purposes after treatment are also taught (paragraph 0059).  Comparisons were made to those subjects being administered a placebo (examples).  Reduction in triglyceride levels of at least 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 75% can be observed compared to baseline (paragraphs 0061-0089).  In one embodiment, no DHA is administered (paragraph 0104).  In another embodiment, EPA comprises 90%, 95%, 96% by weight of all fatty acids (paragraph 0105).  Data suggests that EPA blocks membrane lipid oxidation through free radical chain-breaking mechanisms (paragraph 0247).  EPA may be administered in an amount from 1 mg to 10 g, preferably 25, 50, 100, 200, 300, 400, 500, 600, 700, 800, 900, 1000 mg (paragraph 0098).  Atorvastatin amounts are taught, for example 10 mg for a relatively low dose or 80 mg for a high dose (paragraph 0271).
However, Mason fails to specifically disclose a non-equimolar combination of eicosapentaenoic acid and atorvastatin o-hydroxy metabolite (ATM).  
It would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to have formulated a non-equimolar combination of eicosapentaenoic acid and atorvastatin o-hydroxy metabolite (ATM) for the pharmaceutical composition in the method of reducing or preventing oxidative modification of membrane polyunsaturated fatty acids, as taught by Mason. 
A person of ordinary skill in the art would have been motivated to formulate a non-equimolar combination of eicosapentaenoic acid and atorvastatin o-hydroxy metabolite (ATM) because Mason teaches a relatively low dosage range for atorvastatin (10-80 mg) as compared to EPA (1 mg to 10 g).  Therefore, one of ordinary skill in the art would have reasonable expectation of successfully reducing or preventing oxidative modification of membrane polyunsaturated fatty acids by administering a pharmaceutical composition comprising atorvastatin in a lower amount compared to EPA.
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627